Exhibit 10.52

EXECUTION VERSION

SEVENTH AMENDMENT TO THE

RECEIVABLES FINANCING AGREEMENT

 

This SEVENTH AMENDMENT TO THE RECEIVABLES FINANCING AGREEMENT (this
"Amendment"), dated as of January 16, 2019, is entered into by and among the
following parties:

(i)         AROP FUNDING, LLC, as Borrower;

(ii)       ALLIANCE COAL, LLC, as initial Servicer; and

(iii)      PNC BANK, NATIONAL ASSOCIATION ("PNC"), as LC Bank, LC Participant,
Lender and Administrative Agent.

Capitalized terms used but not otherwise defined herein (including such terms
used above) have the respective meanings assigned thereto in the Receivables
Financing Agreement described below.

BACKGROUND

A.        The parties hereto have entered into a Receivables Financing
Agreement, dated as of December 5, 2014 (as amended, restated, supplemented or
otherwise modified through to the date hereof, the "Receivables Financing
Agreement").

B.         Concurrently herewith, the parties hereto are entering into an
Amended and Restated Fee Letter (the "Fee Letter") dated as of the date hereof.

C.         The parties hereto desire to amend the Receivables Financing
Agreement as set forth herein.

NOW, THEREFORE, with the intention of being legally bound hereby, and in
consideration of the mutual undertakings expressed herein, each party to this
Amendment hereby agrees as follows:

SECTION 1.   Amendments to the Receivables Financing Agreement.  The Receivables
Financing Agreement is hereby amended as follows:

(a)        the definition of "Scheduled Termination Date" set forth in Section
1.01 of the Receivables Financing Agreement is amended by deleting the date
"January 16, 2019" where it appears therein and substituting "January 15, 2020"
therefor.

(b)        Section 1.01 of the Receivables Financing Agreement is amended by
adding the following new definition thereto, in alphabetical order:

"Beneficial Ownership Regulation" means 31 C.F.R § 1010.230.





--------------------------------------------------------------------------------

 



(c)        Article V of the Receivables Financing Agreement is amended by adding
the following new Section 5.06 thereto:

SECTION 5.06.  Successor Euro-Rate.

(a)        If the Administrative Agent determines in its reasonable discretion
that either (i) (A) the circumstances set forth in Section 5.04 have arisen and
are unlikely to be temporary, or (B) the circumstances set forth in Section 5.04
have not arisen but the applicable supervisor or administrator (if any) of the
Euro-Rate or a Governmental Authority having jurisdiction over the
Administrative Agent has made a public statement identifying the specific date
after which the Euro-Rate shall no longer be used for determining interest rates
for loans (such date, a "LIBOR Termination Date"), or (ii) a rate other than the
Euro-Rate has become a widely recognized benchmark rate for newly originated
loans in Dollars in the U.S. market, then the Administrative Agent shall notify
the Borrower, and the Administrative Agent and the Borrower shall endeavor to
promptly choose a replacement index for the Euro-Rate and make adjustments to
applicable margins and related amendments to this Agreement as referred to in
clauses (b) and (c) below such that, to the extent practicable, the all-in
Interest Rate based on the replacement index will be substantially equivalent to
the all-in Interest Rate based on the Euro-Rate in effect prior to its
replacement (or, if applicable, as in effect immediately prior to the conditions
that gave rise to the need for its replacement).

(b)        The Administrative Agent and the Borrower shall enter into an
amendment to this Agreement to reflect the replacement index, the adjusted
margins and such other related amendments as may be appropriate, in the
commercially reasonable discretion of the Administrative Agent, for the
implementation and administration of the replacement index-based rate.
Notwithstanding anything to the contrary in this Agreement or the other
Transaction Documents (including, without limitation, Section 14.01), such
amendment shall become effective without any further action or consent of any
other party to this Agreement at 5:00 p.m. New York City time on the tenth
(10th) Business Day after the date a draft of the amendment is provided to the
Lenders, unless the Administrative Agent receives, on or before such tenth (10th
) Business Day, a written notice from the Majority Lenders stating that such
Majority Lenders object to such amendment.

(c)        Selection of the replacement index, adjustments to the applicable
margins, and amendments to this Agreement (i) will be determined with due
consideration to the then-current market practices for determining and
implementing a rate of interest for newly originated loans in the United States
and loans converted from a rate based on the Euro-Rate to a replacement
index-based rate, and (ii) may also reflect adjustments to account for (A) the
effects of the transition from the Euro-Rate to the

Seventh Amendment to Receivables Financing Agreement

 

--------------------------------------------------------------------------------

 



replacement index and (B) yield- or risk-based differences between the Euro-Rate
and the replacement index.

(d)        Until an amendment reflecting a new replacement index in accordance
with this Section 5.06 is effective, any Portion of Capital for which Interest
is determined by reference to the Euro-Rate will continue to accrue Interest
with reference to the Euro-Rate; provided however, that if the Administrative
Agent determines in its commercially reasonable discretion that a LIBOR
Termination Date has occurred, then following the LIBOR Termination Date, all
Portions of Capital for which Interest would otherwise be determined with
reference to the Euro-Rate shall automatically begin accruing Interest with
reference to the Base Rate until such time as an amendment reflecting a
replacement index and related matters as described above is implemented.

(e)        Notwithstanding anything to the contrary contained herein, if at any
time the replacement index is less than zero, at such times, such index shall be
deemed to be zero for purposes of this Agreement.

(d)        Section 7.01 of the Receivables Financing Agreement is amended by
adding the following new clause (aa) thereto:

(aa)      Beneficial Ownership Rule.  As of January 16, 2019 the Borrower is an
entity that is organized under the laws of the United States or of any state and
at least 51% of whose common stock or analogous equity interest is owned
directly or indirectly by an entity listed on the New York Stock Exchange or the
American Stock Exchange or designated as a NASDAQ National Market Security
listed on the NASDAQ stock exchange and is excluded on that basis from the
definition of "Legal Entity Customer" as defined in the Beneficial Ownership
Rule.

(e)        Section 8.01 of the Receivables Financing Agreement is amended by
adding the following new clause (z) thereto:

(z) Beneficial Ownership Rule.   Promptly following any change that would result
in a change to the status as an excluded "Legal Entity Customer" under (and as
defined in) the Beneficial Ownership Rule, the Borrower shall execute and
deliver to the Administrative Agent a Certification of Beneficial Owner(s)
complying with the Beneficial Ownership Rule, in form and substance reasonably
acceptable to the Administrative Agent.

SECTION 2.  Representations and Warranties of the Borrower and Servicer.  The
Borrower and the Servicer hereby represent and warrant to each of the parties
hereto as of the date hereof as follows:



Seventh Amendment to Receivables Financing Agreement

 

--------------------------------------------------------------------------------

 



(a)        Representations and Warranties.  The representations and warranties
made by it in the Receivables Financing Agreement and each of the other
Transaction Documents to which it is a party are true and correct as of the date
hereof.

(b)        Enforceability.  The execution and delivery by it of this Amendment,
and the performance of its obligations under this Amendment, the Receivables
Financing Agreement (as amended hereby) and the other Transaction Documents to
which it is a party are within its organizational powers and have been duly
authorized by all necessary action on its part, and this Amendment, the
Receivables Financing Agreement (as amended hereby) and the other Transaction
Documents to which it is a party are (assuming due authorization and execution
by the other parties thereto) its valid and legally binding obligations,
enforceable in accordance with its terms, except (x) the enforceability thereof
may be limited by bankruptcy, insolvency, reorganization, moratorium or other
similar laws from time to time in effect relating to creditors' rights, and (y)
the remedy of specific performance and injunctive and other forms of equitable
relief may be subject to equitable defenses and to the discretion of the court
before which any proceeding therefor may be brought.

(c)        No Event of Default.  No Event of Default or Unmatured Event of
Default has occurred and is continuing, or would occur as a result of this
Amendment or the transactions contemplated hereby.

SECTION 3.   Effect of Amendment; Ratification.  All provisions of the
Receivables Financing Agreement and the other Transaction Documents, as
expressly amended and modified by this Amendment, shall remain in full force and
effect.  After this Amendment becomes effective, all references in the
Receivables Financing Agreement (or in any other Transaction Document) to "this
Receivables Financing Agreement",  "this Agreement",  "hereof",  "herein" or
words of similar effect referring to the Receivables Financing Agreement shall
be deemed to be references to the Receivables Financing Agreement as amended by
this Amendment. This Amendment shall not be deemed, either expressly or
impliedly, to waive, amend or supplement any provision of the Receivables
Financing Agreement other than as set forth herein.  The Receivables Financing
Agreement, as amended by this Amendment, is hereby ratified and confirmed in all
respects.

SECTION 4.    Conditions to Effectiveness.  This Amendment shall become
effective as of the date hereof upon the Administrative Agent's receipt of (a)
counterparts of this Amendment and the Fee Letter executed by each of the
parties hereto and thereto and (b) the amendment fee owing under the Fee Letter.

SECTION 5.   Severability.  Any provisions of this Amendment which are
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.



Seventh Amendment to Receivables Financing Agreement

 

--------------------------------------------------------------------------------

 



SECTION 6.    Transaction Document.  This Amendment shall be a Transaction
Document for purposes of the Receivables Financing Agreement.

SECTION 7.  Counterparts.  This Amendment may be executed in any number of
counterparts and by different parties on separate counterparts, each of which
when so executed shall be deemed to be an original and all of which when taken
together shall constitute but one and the same instrument.  Delivery of an
executed counterpart of a signature page to this Amendment by facsimile or
e-mail transmission shall be effective as delivery of a manually executed
counterpart hereof.

SECTION 8.   GOVERNING LAW AND JURISDICTION.  

THIS AMENDMENT, INCLUDING THE RIGHTS AND DUTIES OF THE PARTIES HERETO, SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK
(INCLUDING SECTIONS 5-1401 AND 5-1402 OF THE GENERAL OBLIGATIONS LAW OF THE
STATE OF NEW YORK, BUT WITHOUT REGARD TO ANY OTHER CONFLICTS OF LAW PROVISIONS
THEREOF, EXCEPT TO THE EXTENT THAT THE PERFECTION, THE EFFECT OF PERFECTION OR
PRIORITY OF THE INTERESTS OF ADMINISTRATIVE AGENT OR ANY LENDER IN THE
COLLATERAL IS GOVERNED BY THE LAWS OF A JURISDICTION OTHER THAN THE STATE OF NEW
YORK).

EACH PARTY HERETO HEREBY IRREVOCABLY SUBMITS TO (I) WITH RESPECT TO THE BORROWER
AND THE SERVICER, THE EXCLUSIVE JURISDICTION, AND (II) WITH RESPECT TO EACH OF
THE OTHER PARTIES HERETO, THE NON-EXCLUSIVE JURISDICTION, IN EACH CASE, OF ANY
NEW YORK STATE OR FEDERAL COURT SITTING IN NEW YORK CITY, NEW YORK IN ANY ACTION
OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AMENDMENT, AND EACH PARTY
HERETO HEREBY IRREVOCABLY AGREES THAT ALL CLAIMS IN RESPECT OF SUCH ACTION OR
PROCEEDING (I) IF BROUGHT BY THE BORROWER, THE SERVICER OR ANY AFFILIATE
THEREOF, SHALL BE HEARD AND DETERMINED, AND (II) IF BROUGHT BY ANY OTHER PARTY
TO THIS AMENDMENT, MAY BE HEARD AND DETERMINED, IN EACH CASE, IN SUCH NEW YORK
STATE COURT OR, TO THE EXTENT PERMITTED BY LAW, IN SUCH FEDERAL COURT.  NOTHING
IN THIS SECTION SHALL AFFECT THE RIGHT OF THE ADMINISTRATIVE AGENT OR ANY OTHER
CREDIT PARTY TO BRING ANY ACTION OR PROCEEDING AGAINST THE BORROWER OR THE
SERVICER OR ANY OF THEIR RESPECTIVE PROPERTY IN THE COURTS OF OTHER
JURISDICTIONS.  EACH OF THE BORROWER AND THE SERVICER HEREBY IRREVOCABLY WAIVES,
TO THE FULLEST EXTENT IT MAY EFFECTIVELY DO SO, THE DEFENSE OF AN INCONVENIENT
FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING.  THE PARTIES HERETO AGREE
THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND
MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER
MANNER PROVIDED BY LAW.



Seventh Amendment to Receivables Financing Agreement

 

--------------------------------------------------------------------------------

 



SECTION 9.   Section Headings.  The various headings of this Amendment are
included for convenience only and shall not affect the meaning or interpretation
of this Amendment, the Receivables Financing Agreement or any provision hereof
or thereof.

[Signature pages follow]

 



Seventh Amendment to Receivables Financing Agreement

 

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the parties hereto have executed this Amendment by their
duly authorized officers as of the date first above written.

 

 

 

 

AROP FUNDING, LLC

 

 

 

By:

/s/ Cary P. Marshall

 

Name:  Cary P. Marshall

 

Title:    Vice President – Corporate Finance and Treasurer

 

 

 

ALLIANCE COAL, LLC,

 

as the Servicer

 

 

 

By:

/s/ Cary P. Marshall

 

Name:  Cary P. Marshall

 

Title:    Vice President – Corporate Finance and Treasurer

 





Seventh Amendment to Receivables Financing Agreement

--------------------------------------------------------------------------------

 



c

 

 

 

PNC BANK, NATIONAL ASSOCIATION,

 

as Administrative Agent

 

 

 

By:

/s/ Michael Brown

 

Name:  Michael Brown

 

Title:    Senior Vice President

 

 

 

PNC BANK, NATIONAL ASSOCIATION,

 

as LC Bank and as an LC Participant

 

 

 

By:

/s/ Michael Brown

 

Name:  Michael Brown

 

Title:    Senior Vice President

 

 

 

PNC BANK, NATIONAL ASSOCIATION,
as a Lender

 

 

 

By:

/s/ Michael Brown

 

Name:  Michael Brown

 

Title:    Senior Vice President

 

Seventh Amendment to Receivables Financing Agreement

--------------------------------------------------------------------------------